Case 7:18-cv-02758-VB Document 128 Filed 08/28/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee xX ~
ELOF HANSSON USA INC., : i
Plaintiff, es
Vv. : ORDER
EDGAR SANTIAGO aka “Edgar O. Santiago” —: 18 CV 2758 (VB)
and “Edgar Oscar Santiago”; and BOLIVAR
ERNESTO INFANTE QUINONES,
Defendants.
ee ea ts ns tt ee ee et et Ot Ht x

For the reasons stated on the record during the final pre-trial conference on August 27,
2020, plaintiffs motion in limine for an Order prohibiting defendant Edgar Santiago from using
at trial the deposition testimony of a nonparty witness, in lieu of live testimony, is
TERMINATED.

The Clerk is instructed to terminate the motion. (Doc. #120).

Dated: August 28, 2020
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge
